APPLICATION SYSTEM PURCHASE AGREEMENT

     This Application System Purchase Agreement (“Agreement”), is entered into
this _28___day of __September
_______
, 2009, by and between SCBluwood, Inc., a California corporation, with its
principal place of business located at 2604-B El Camino Real, Carlsbad, CA 92008
(SELLER), and EcoBlu Products, Inc., a Nevada Corporation, whose principal
address is 909 West Vista Way, Vista, CA 92083 (BUYER) with respect to the
following facts.

     WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell
to Buyer that certain application equipment system consisting of the equipment
and components described in the Application System Description attached hereto
as Exhibit A (the “Application System” or sometimes the “System”) plus
installation and training services to be provided by Seller; and

WHEREAS, the Application System has been designed by SCBluwood and approved by
BluwoodUSA Solutions, Inc., (“BluwoodUSA”) for use in connection with
BluwoodUSA’s Licensed Technology for the factory application of BluwoodUSA’s
Licensed Products to Covered Structure Wood Components and Derivative Products
(as such terms are defined in that certain Sublicense, Purchase, Distribution &
Services Agreement entered into by Buyer referred to as the “Sublicense
Agreement”).

     NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Application System Purchase and Sale Agreement. Seller agrees to sell and
Buyer agrees to purchase the Application System described in Exhibit A, attached
hereto and the Installation and Training Services described below for the prices
and subject to the terms and conditions set forth in this Agreement.

2.      Installation and Training Services.   2.1      Installation Services.
Following delivery of the Application System to Buyer’s Installation Site,  

Seller will perform all system set up, configuration, and certification testing
services reasonably necessary for Buyer to place the Application System in
service for its intended purpose. Seller shall provide all necessary tools,
equipment, labor and supervision to complete the proper installation,
configuration and certification testing of the Application System in a
commercially timely manner. The date Seller completes the installation and
certifies the Application System for use by Buyer shall be referred to as the
“Certification Date”.

2.2 Buyer’s Installation Obligations. Buyer agrees that prior to the delivery of
the Application System at Buyer’s Installation Site, Buyer will perform or cause
to be performed all actions necessary to prepare the Installation Site for
installation of the System in accordance with Seller’s written Application
System Installation Requirements (“Installation Requirements”) to be provided to
Buyer upon acceptance of Buyers’ order hereunder. The Installation Requirements
relate to matters such as minimum available floor space under roof, adjacent
materials handling floor space, electrical power, wiring and outlet location
requirements, water source availability and location, ventilation, etc. Buyer
will confirm the completion of all Site preparations to Seller prior to Seller’s
scheduled arrival to perform Installation Services hereunder. In the event of
Buyer’s failure to fully perform such preparations, Buyer shall be responsible
to reimburse Seller for all additional costs and expenses reasonably incurred
buy Seller resulting from delays or necessary remedial work performed by Seller
as a result of such failure, including but not limited to the cost of any
additional labor, supplies, and personnel travel related expenses.

1

--------------------------------------------------------------------------------

2.3 Training Services. Commencing on the Certification Date or such other date
as may be mutually agreed, Seller will provide 8 hours of training and
instruction to Seller’s designated employees at the Installation Site regarding
the use of the Application System and BluwoodUSA Licensed Technology for the
application of BluwoodUSA Licensed Products to Covered Structure Wood Components
and Derivative Products (as such terms are defined in the Sublicense Agreement).
The topics to be covered in the training will include, but are not limited to:
(i) the proper handling, mixing, and pre-treatment preparation of Licensed
Products; (ii) Application System setup, configuration, coating processes,
procedures and techniques, and periodic System maintenance; (iii) materials
handling safety and disposal; and (iv) BluwoodUSA Quality Standards procedures
and compliance requirements (hereinafter referred to as the “Training Services).

3.      Application System Purchase Price and Installation and Training Fees.  
3.1      Application System Purchase Price. The purchase price to be paid by
Buyer to Seller for the  

Application System shall be $ “See Breakdown Exhibit A”. The price includes
suitable packaging but does not include freight and applicable sales, use or
excise taxes all of which Buyer shall be responsible to pay.

     3.1.1 Payment Terms: Buyer shall pay to Seller the purchase price, plus
freight and applicable taxes as follows: (a) a deposit of 30% of the purchase
price to be paid upon execution of this Agreement; (b) 50% of the purchase price
will be due upon notice by Seller that the System is ready for shipment and must
be received by Seller prior to shipment; and (c) the balance of 20% of the
purchase price will be due within ten (10) days following the Certification Date
as described above.

     3.1.2 Shipping, Title and Risk of Loss. The Application System shall be
shipped by Seller by ground, FOB Buyer’s Installation Site. Title to and risk of
loss for the System shall pass to Buyer upon arrival of same at Buyer’s
designated Installation Site provided, however, that Buyer shall grant to Seller
a present and continuing security interest in the Application System until
Seller has been paid in full pursuant to the terms hereof. Buyer shall promptly
execute and deliver such documentation as may be requested by Seller to perfect
Seller's security interest under the Uniform Commercial Code or any other
relevant statute, law, or regulation. Buyer will not cause or permit any other
security interest, lien, encumbrance or claim to attach to the system which
shall have priority over or be ahead of Seller's security interest, as described
herein, and Buyer authorizes Seller to make any public filings necessary to
perfect or maintain its security interest under the Uniform Commercial Code, or
any other relevant statue, law, or regulation. Until Seller has received full
payment of the purchase price, Seller shall have all rights and remedies of a
Seller and secured party as established or permitted upon agreement by the
Uniform Commercial Code, in addition to all other rights as established herein,
which rights and remedies, to the extent permitted by law, shall be cumulative.

3.2 Installation Fee and Payment Terms. In exchange for the Installation
Services described above, Buyer will pay Seller an Installation Fee in the
amount of $2,000.00, plus sales or use taxes, if applicable. The Installation
Fee shall be inclusive of all other costs and, except in the event of Buyer’s
failure to properly prepare the Installation Site as described above, the
Installation Fee shall be the sole charge to Buyer and shall include all travel,
labor and materials costs incurred by Seller. The Installation Fee shall be
payable in full in advance and must be received by Seller prior to the
performance of Seller’s Installation Services.

3.3 Training Fee and Payment Terms. In exchange for the Training Services
described above, Buyer will pay Seller a Training Fee in the amount of $500.00,
plus sales or use taxes, if applicable. The Training Fee shall be inclusive of
all other costs and shall cover and include all travel, labor and materials
costs incurred by Seller. The Training Fee shall be payable in full in advance
and must be received by Seller prior to the performance of Seller’s Training
Services.

2

--------------------------------------------------------------------------------

Additional Training Services may be obtained by Buyer at its request, subject to
Seller’s applicable fee and cost reimbursement rates, charges, and payment terms
as established by Seller from time to time for that purpose.

4.      Limited Product Warranty and Limitations of Liability.   4.1     
Limited Product Warranty. Seller warrants to Buyer that during the Warranty
Period defined  

herein, the Application System purchased by Buyer pursuant to this Agreement:
(a) will be free from defects in design, materials or workmanship; and (b) when
used in strict compliance with Seller’s product specifications and instructions
(hereinafter “Normal Use”) will enable Buyer to apply Licensed Products to
Covered Structure Wood Components and Derivative Products in conformity with
BluwoodUSA’s Quality Standards (as such terms are defined in the Sublicense
Agreement). The “Warranty Period” shall commence on the Certification Date and
expire on the date one (1) year thereafter. Buyer is responsible for all
shipping costs incurred with replacement parts. If buyer requests on site
assistance for remediation of problems the Buyer will be responsible for all
travel costs associated with the remediation of the Application System. If the
Application System, or any component thereof, fails to perform in Normal Use
during the Warranty Period, within a reasonable time following written notice,
Seller, shall investigate the matter and, at its sole discretion, correct any
failure or defect by either modifying the Application System, repairing any
malfunctioning components, or replacing malfunctioning components with new or
reconditioned replacement parts of substantially equivalent functionality and
expected service life. All such actions by Seller will be performed at Seller’s
expense and in a manner solely determined by Seller. IF SELLER IS UNABLE TO
MODIFY OR REPAIR AN APPLICATION SYSTEM TO CONFORM TO THIS WARRANTY AFTER A
REASONABLE NUMBER OF ATTEMPTS, SELLER WILL PROVIDE, AT ITS OPTION, ONE OF THE
FOLLOWING: A REPLACEMENT APPLICATION SYSTEM OR A FULL REFUND OF THE PURCHASE
PRICE, LESS THE VALUE OF THE USE OF THE SYSTEM PRIOR TO THE UNCURED FAILURE.
THESE REMEDIES ARE BUYER’S ONLY REMEDIES FOR BREACH OF THIS LIMITED PRODUCT
WARRANTY.

4.2 Warranty Exclusions. Seller’s Limited Product Warranty does not apply to
Application Systems that require service or replacement due to any of the
following causes: user error, failure to properly perform required periodic
maintenance, misapplication, misuse, casualty loss, abuse, vandalism,
alteration, unauthorized attachment or modification, unauthorized repair, or
other similar causes (“Uncovered Causes”). If Seller is called upon by Buyer to
investigate a warranty claim hereunder at Buyer’s Installation Site and Seller
reasonably determines that the claimed malfunction, defect or failure is due to
an Uncovered Cause, Buyer agrees to pay and reimburse Seller for its services
and all costs incurred in accordance with Seller’s then current published
service rates and charges including labor, travel, component costs, third-party
services, and shipping. Payment of such fees and charges shall be due thirty
(30) days following the date of Seller’s invoice to Buyer.

4.3 DISCLAIMER OF OTHER WARRANTIES. THE LIMITED PRODUCT WARRANTY STATED ABOVE IS
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, AND SELLER SPECIFICALLY
DISCLAIMS ALL SUCH OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. EXCEPT FOR DAMAGES ARISING FROM DEATH OR BODILY INJURY TO
THE EXTENT CAUSED DIRECTLY BY THE ACTS OR OMISSIONS OF SELLER, SELLER SHALL NOT
BE LIABLE TO BUYER OR ITS AFFILIATES FOR ANY DAMAGES IN CONNECTION WITH THE SALE
OF THE APPLICATION SYSTEM OR THE PERFORMANCE OF OTHER SERVICES HEREUNDER,
WHETHER ARISING IN CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, IN EXCESS OF
THE PURCHASE PRICE FOR THE APPLCIATION SYSTEM AND THE FEES PAID FOR SUCH
SERVICES.

3

--------------------------------------------------------------------------------

4.4 LIMITATION OF LIABILITY. SELLER SHALL NOT, UNDER ANY CIRCUMSTANCES, BE
LIABLE FOR ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY
DAMAGES, WHETHER FORESEEABLE OR NOT, THAT ARE IN ANY WAY RELATED TO THIS
AGREEMENT, THE BREACH THEREOF, THE USE OR INABILITY TO USE THE APPLICATION
SYSTEM, THE RESULTS GENERATED FROM THE USE OF THE APPLICATION SYSTEMS, THE
QUALITY OF THE APPLICATION SYSTEMS, ANY DEFECT IN THE APPLICATION SYSETM,
FAILURE OF THE SYSTEM TO PERFORM AS REPRESENTED OR EXPECTED, SELLER’S SERVICES,
ANY LOST TRANSACTIONS RESULTING FROM BUYER’S INABILITY TO USE THE APPLICATION
SYSTEM, LOSS OF GOODWILL OR PROFITS, OR LOST BUSINESS OPPORTUNITIES, HOWEVER
CHARACTERIZED.

5. Intellectual Property Indemnification. Seller shall indemnify, defend, and
hold harmless Buyer, its directors, officers, employees, representatives,
contractors and agents from and against any action, suit, proceeding, demand,
claim, fine, liability, loss, damages, or expenses (including settlements,
costs, attorneys’ fees, and expenses) to the extent arising out of or relating
to any claim that the Application System, or any component thereof, infringes on
any patent or copyright, trademark, trade secret, or other intellectual property
right of a third party, provided Seller is notified promptly in writing and is
given complete authority required for the defense of the proceeding. Buyer
agrees to cooperate in any way reasonably requested by Seller in the defense of
these actions, at Seller’s sole cost and expense. In the event that Seller
determines, in its sole discretion, that the use of the Application System, or
any component thereof, may infringe any rights of a third party, Seller may, at
its option, secure from that party a license authorizing its use, substitute a
non-infringing product with substantially similar functionality, or refund the
full purchase price of the Application System to Buyer.

6. Confidentiality and Non-Disclosure Covenants. Buyer and Seller both
acknowledge and reaffirm that the information communicated to Buyer by Seller in
the performance of the Training Services hereunder shall be considered to be
“Confidential Information” and, as such, protected from disclosure by Buyer
under the confidentiality and non-disclosure provisions of the Sublicense
Agreement and Seller’s form Confidentiality and Non-Disclosure Agreement
executed and delivered by Buyer.

7.      General Terms.   7.1      Interest. All sums hereunder not paid when due
shall accrue interest from the due date until  

paid at the highest legal rate permitted by applicable law.

7.2 Amendment. This Agreement may only be modified or amended by written
agreement signed by authorized officers or authorized representatives of Buyer
and Seller.

7.3 Notices. Notices given under this Agreement shall be in writing and effected
solely by commercial overnight courier with written confirmation of receipt
obtained in all cases. Notices shall be sent to the parties at their respective
addresses set forth on the first page of this Agreement. A party may change its
address for receiving notices hereunder by giving each other party written
notice of such change in conformity with this section. Notices shall be deemed
given on the date of confirmed receipt provided by the overnight courier.

7.4 Governing Law and Venue. This Agreement shall be governed by the laws of the
State of California. Any action or proceeding brought to enforce or interpret
this Agreement shall be conducted in San Diego, County California.

7.5 Attorney’s Fees and Costs. The prevailing party in any action to enforce or
interpret this Agreement shall be entitled to recovery its reasonable attorney’s
fees and costs.

4

--------------------------------------------------------------------------------

7.6 Entire Agreement. This Agreement is intended to represent the entire
agreement between Buyer and Seller. Any oral agreements, understandings, or
representations entered into or made prior to the execution of this Agreement
are considered merged into and made a part hereof.

THIS AGREEMENT, is executed by the respective parties on the dates shown below
but shall be deemed to be effective as of the Effective Date stated on the first
page.

  “Buyer”


EcoBlu Products, Inc., a Nevada Corporation


By:
_______
/s/Steve Conboy
_____________________    Date: ____9/28/09
______________                                         Steve Conboy      Title:
President/CEO                                                           
 “Seller”      SCBluwood, Inc., a California Corporationn          By:
________
/s/Mark Vuozzo
_____________________    Date:
_____
9/28/2009
___________                                         Mark Vuozzo      Title: COO 
   


5

--------------------------------------------------------------------------------



EXHIBIT A




APPLICATION SYSTEM DESCRIPTION

Blucoator System S/N: TBD


Included as follows: - Cost 100,000.00

Application System complete chassis In/Out feed roller decks Custom control
cabinet (wall mounting) System supply Tote 275 gal System triple filter box

All necessary wiring and hoses to complete installation Input brush assembly
Input guide assembly

Mixing Station to include:
Stand
Pump
Hoses and connection bibs
1- Spare system tote 275 gallon.


Optional:


Jet Air knife system and Hood Assembly – Cost $ 9,500.00 Custom input/output
Southworth lifts (2) – Cost $ 9,000.00

6

--------------------------------------------------------------------------------